DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,133,326 to Nishimura et al (Nishimura).
Regarding claim 1, Nishimura discloses an engine system, comprising: 
a supercharger (5, fig. 1; col. 5, lines 52-54) driven by a crankshaft of an engine (col. 5, lines 52-54); 
an electromagnetic clutch (11, fig. 1; col. 5, lines 52-54) disconnectably connecting the crankshaft to the supercharger; and 
a controller (12, fig. 1; col. 5, line 67-col. 6, line 4) configured to output a control signal to the electromagnetic clutch, the controller including a processor configured to execute: 
an uphill-angle detecting module to detect an uphill angle during traveling of a vehicle; 
an uphill determining module (using hill sensor; col. 14, lines 53-60) to determine whether the detected uphill angle is above a given first uphill angle; and 
a boost controlling module (col. 14, lines 53-60) ) to, when the uphill determining module determines that the uphill angle is above the first uphill angle, 
control the electromagnetic clutch (slipping control; col. 13, lines 30-65) to connect the crankshaft to the supercharger even when a target torque of the engine is within a non-boosting range.

Regarding claim 2, Nishimura discloses the engine system of claim 1, wherein the boost controlling module controls the electromagnetic clutch to be disengaged when the uphill determining module determines that the uphill angle has fallen below a second uphill angle smaller than the first uphill angle (uphill sensor signal is input into step s30 in fig. 27 as disclosed in col. 14, lines 53-62. The supercharger control is interrupted and clutch is bypassed/disengaged when the sensor signals are not in accordance with the thresholds which would include uphill sensor signal in figs. 25-26).

Regarding claim 3, Nishimura  discloses the engine system of claim 2, wherein the controller further includes a timer (step s14, fig. 26), wherein the timer is actuated when the uphill determining module determines that the uphill angle has fallen below the second uphill angle (uphill sensor in s11, fig. 26), and wherein the boost controlling module controls the electromagnetic clutch to be disengaged after the timer measures a given period of time (s15, fig. 26; col. 12, lines 30-46).

Regarding claim 7, Nishimura discloses the engine system of claim 1, wherein the supercharger is a mechanical supercharger mechanically linked with an engine body (via engine output shaft; col. 5, lines 52-55).

Regarding claim 19, Nishimura discloses the engine system of claim 1, wherein when the uphill determining module determines that the uphill angle is above the first uphill angle, the controller controls the supercharger to perform boosting regardless of the target engine torque calculated by a target torque calculating module (slipping control; col. 13, lines 30-65), and wherein when the uphill determining module determines that the uphill angle has fallen below the second uphill angle smaller than the first uphill angle, the controller controls the electromagnetic clutch to disconnect the crankshaft from the supercharger (uphill sensor signal is input into step s30 in fig. 27 as disclosed in col. 14, lines 53-62. The supercharger control is interrupted and clutch is bypassed/disengaged when the sensor signals are not in accordance with the thresholds which would include uphill sensor signal in figs. 25-26).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8-10, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura, as applied to claims 1-3, and 7 above, respectively, further in view of US 2019/0093575 to Inoue et al (Inoue).
Regarding claims 8-10, and 14, Nishimura  discloses the engine system of claims 1-3, and 7 respectively, but does not explicitly disclose which Inoue discloses:
the non-boosting range includes a range where spark controlled compression ignition combustion with an excess air ratio higher than 1 is performed (fig. 5; [117]).
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine teachings of Inoue with the system of Nishimura and have the non-boosting range include a range where spark controlled compression ignition combustion with an excess air ratio higher than 1 is performed so as to improve fuel efficiency and exhaust gas performance ([5], [118]).

Regarding claims 15-17, Nishimura  discloses the engine system of claims 1-3 respectively, but does not explicitly disclose which Inoue discloses:
the non-boosting range includes a range where spark controlled compression ignition combustion with an excess air ratio higher than 1 is performed, and wherein a boosting range includes a range where spark ignition combustion, or spark controlled compression ignition combustion with an excess air ratio at 1, is performed (fig. 5; [117]).
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine teachings of Inoue with the system of Nishimura and have the non-boosting range include a range where spark controlled compression ignition combustion with an excess air ratio higher than 1 is performed, and a boosting range include a range where spark ignition combustion, or spark controlled compression ignition combustion with an excess air ratio at 1, is performed ([5], [118]).

Allowable Subject Matter
Claim 4-6, 11-13, 18 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11,236,684 to Yamagata
US 11,111,865 to Hikitani et al.
US 10,006,508 to Cho et al.
US 5,564,400 to Nishimura et al.
US 2015/0377158 to Benjey et al.
All references above describe general state of art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774. The examiner can normally be reached Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.S/Examiner, Art Unit 3746                                                                                                                                                                                                        
/AUDREY B. WALTER/Primary Examiner, Art Unit 3746